Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10051390. Although the claims at issue are not identical, they are not patentably distinct from each other because When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for wherein the insulator includes a hearing aid housing and wherein the hearing aid housing includes a plurality of internal cavities and the conductive traces include an inter-cavity trace configured to electrically interconnect hearing aid electronics disposed within at least two different cavities of the hearing aid housing. Therefore, claim 1 of the pending application is broader than claim 1 of the patent. 

Current Application: 17372745
US Patent: 10051390
1. A hearing assistance device comprising: an insulator; hearing assistance electronics and conductive traces overlaying the insulator, the conductive traces configured to connect to the hearing assistance electronics and follow non-planar contours of the insulator. 

18. (New) A method of manufacturing a hearing assistance device, the method comprising: overlaying conductive traces on an insulator of the hearing assistance device, the conductive traces configured to follow non-planar contours of the insulator and configured to connect to hearing assistance electronics of the device.
19. (New) The method of claim 18, wherein overlaying conductive traces includes overlaying multi-axis conductive traces using Molded Interconnect Device (MID) technology.

1. A hearing aid comprising: a microphone; a receiver; hearing aid electronics coupled to the microphone and the receiver; and conductive traces overlaying an insulator, the conductive traces provided using Molded Interconnect Device (MID) technology and configured to interconnect the hearing aid electronics and to follow non-planar contours of the insulator, wherein the insulator includes a hearing aid housing and wherein the hearing aid housing includes a plurality of internal cavities and the conductive traces include an inter-cavity trace configured to electrically interconnect hearing aid electronics disposed within at least two different cavities of the hearing aid housing.


2. Claims 1, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8705785. Although the claims at issue are not identical, they are not patentably distinct from each other because When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for wherein a portion of the COI traces lead to one or more passive electrical components integrated with the housing. Therefore, claim 1 of the pending application is broader than claim 1 of the patent. 


Current Application: 17372745
US Patent: 8705785
1. A hearing assistance device comprising: an insulator; hearing assistance electronics and conductive traces overlaying the insulator, the conductive traces configured to connect to the hearing assistance electronics and follow non-planar contours of the insulator. 

18. (New) A method of manufacturing a hearing assistance device, the method comprising: overlaying conductive traces on an insulator of the hearing assistance device, the conductive traces configured to follow non-planar contours of the insulator and configured to connect to hearing assistance electronics of the device.
19. (New) The method of claim 18, wherein overlaying conductive traces includes overlaying multi-axis conductive traces using Molded Interconnect Device (MID) technology.

 1. A hearing aid comprising: a housing including an insulator; a microphone; a receiver; hearing aid electronics within the housing coupled to the microphone and the receiver; and conductive conductor-on-insulator (COI) traces overlaying the insulator, the conductive traces configured to interconnect the hearing aid electronics and to follow non-planar contours of the insulator, wherein a portion of the COI traces lead to one or more passive electrical components integrated with the housing.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 11-13,17 -20, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kral (US20080013766). 

As to Claim 1, Kral teaches a hearing assistance device (Behind-the-ear hearing aid device 21, Figure 6) comprising: an insulator (microphone carrier 1 in the form of solid plastic molding, [0018]); hearing assistance electronics, [0050], [0051] the electronic components necessary for electrical circuiting (for example, delaying elements and inverters) are advantageously likewise directly mounted on the microphone carrier 1'. The components are comprised in the physical unit 27’ that is arranged over the microphone 15' on the microphone carrier 1' in the exemplary embodiment.
[0051] The physical unit 27’ can be implemented as an integrated circuit, and thus as an electronic component with it own housing. However, a plurality of electrical components can likewise also be placed in a distributed manner on the microphone carrier 1'; and conductive traces overlaying the insulator, [0042], Figure 1 teaches generating conductor traces on the plastic-injection-molded part. [0045], Figure 3 teaches conductor traces 7, 10, 8 and 11 formed on plastic carrier 1; the conductive traces configured to connect to the hearing assistance electronics the conductor traces for electrical connection of the component 27’ are also advantageously located directly on the microphone carrier. [0051] and Regarding the following: to follow non-planar contours of the insulator, Kral teaches on [0027] the electrical contacts of a microphone module according to embodiments of the invention can be realized via stranded conductors, flexible circuit boards or plug connectors. And [0043], Figure 2 teaches the attachment and contacting of both other microphones ensues on the bottom of the microphone carrier 1. The conductor traces 2-5 are therefore provided with feed-through holes 2A, 2B, 3A, 3B, 4A and 5A, through which the conductor traces are passed for further continuation on the bottom of the microphone carrier 1.  Regarding the limitation: the conductor traces follow the non-planar contours of the insulator, Kral shows on Figures 1-6, the microphone carrier 1 having 1A, 1B and 1C where the electrical connection of the three microphones ensues via the five conductor traces 2-6 and the conductor traces 2-5 are provided with feed through holes 2A, 2B, 3A, 3B, 4A, and 5A. Kral does not explicitly teach the conductive traces follow the non-planar contours of the insulator. However, at the time of invention, it would have been obvious to one of ordinary skill in the art to generate the conductor traces 2-5 on the plastic microphone carrier 1 such that they follow the non-planar contour of the carrier depending on the placement of microphones that are placed on the non-planar partitions 1A, 1B, or 1C of the carrier 1 respectively. 

As to Claim 2, Kral teaches the limitations of Claim 1, and wherein the insulator includes at least a portion of a spine of the hearing assistance device, the microphone module fixed within the hearing aid housing 21 as shown on Figure 6 forms a spine of hearing device 21. [0048])
As to Claim 3, Kral teaches the limitations of Claim 1, and wherein the insulator includes at least a portion of a housing of the hearing assistance device, the microphone module is located partially over the housing of hearing aid device 21, Figure 6.
As to Claim 11, Kral teaches the limitations of Claim 1, and wherein the insulator includes a plastic or a ceramic, [0042], Figure 1 teaches generating conductor traces on the plastic-injection-molded part.
As to Claim 12, Kral teaches the limitations of Claim 1, and wherein the hearing assistance device is a hearing aid, (Behind-the-ear hearing aid device 21, Figure 6).
As to Claim 13, Kral teaches the limitations of Claim 12, and wherein the hearing aid is a behind-the-ear hearing aid, (Behind-the-ear hearing aid device 21, Figure 6).
As to Claim 17, Kral teaches the limitations of Claim 12, and wherein the insulator includes a plurality of internal cavities ( microphone carrier 1 having partitions 1A, 1B and 1C to mount individual microphones , [0043] and Figure 1) and the conductive traces include an inter-cavity trace configured to electrically interconnect hearing assistance electronics disposed within at least two of the plurality of internal cavities, Kral teaches on [0027] the electrical contacts of a microphone module according to embodiments of the invention can be realized via stranded conductors, flexible circuit boards or plug connectors. And [0043], Figure 2 teaches the attachment and contacting of both other microphones ensues on the bottom of the microphone carrier 1. The conductor traces 2-5 are therefore provided with feed-through holes 2A, 2B, 3A, 3B, 4A and 5A, through which the conductor traces are passed for further continuation on the bottom of the microphone carrier 1. Kral shows on Figures 1-6, the microphone carrier 1 having 1A, 1B and 1C where the electrical connection of the three microphones ensues via the five conductor traces 2-6 and the conductor traces 2-5 are provided with feed through holes 2A, 2B, 3A, 3B, 4A, and 5A.
As to Claim 18, Kral teaches a method of manufacturing a hearing assistance device, the method (Behind-the-ear hearing aid device 21, Figure 6) comprising: overlaying conductive traces on an insulator of the hearing assistance device (microphone carrier 1 in the form of solid plastic molding, [0018] and on [0042], Figure 1 teaches generating conductor traces on the plastic-injection-molded part. [0045], Figure 3 teaches conductor traces 7, 10, 8 and 11 formed on plastic carrier 1; Regarding the following: the conductive traces configured to follow non-planar contours of the insulator and configured to connect to hearing assistance electronics of the device, Karl teaches the conductor traces for electrical connection of the component 27’ are also advantageously located directly on the microphone carrier. [0051] and Regarding the following: to follow non-planar contours of the insulator, Kral teaches on [0027] the electrical contacts of a microphone module according to embodiments of the invention can be realized via stranded conductors, flexible circuit boards or plug connectors. And [0043], Figure 2 teaches the attachment and contacting of both other microphones ensues on the bottom of the microphone carrier 1. The conductor traces 2-5 are therefore provided with feed-through holes 2A, 2B, 3A, 3B, 4A and 5A, through which the conductor traces are passed for further continuation on the bottom of the microphone carrier 1.  Regarding the limitation: the conductor traces follow the non-planar contours of the insulator, Kral shows on Figures 1-6, the microphone carrier 1 having 1A, 1B and 1C where the electrical connection of the three microphones ensues via the five conductor traces 2-6 and the conductor traces 2-5 are provided with feed through holes 2A, 2B, 3A, 3B, 4A, and 5A. Kral does not explicitly teach the conductive traces follow the non-planar contours of the insulator. However, at the time of invention, it would have been obvious to one of ordinary skill in the art to generate the conductor traces 2-5 on the plastic microphone carrier 1 such that they follow the non-planar contour of the carrier depending on the placement of microphones that are placed on the non-planar partitions 1A, 1B, or 1C of the carrier 1 respectively. 
As to Claim 19, Kral teaches the limitations of Claim 18, and wherein overlaying conductive traces includes overlaying multi-axis conductive traces using Molded Interconnect Device (MID) technology, Kral teaches to attach and electrically contact the microphones, the invention provides a microphone carrier with three-dimensionally directed conductor traces in MID technology. See at least abstract. 
As to Claim 20, Kral teaches the limitations of Claim 18, and further teaches wherein overlaying conductive traces includes using conductor-on-insulator (COI) traces, [0042], Figure 1 teaches generating conductor traces on the plastic-injection-molded part. [0045], Figure 3 teaches conductor traces 7, 10, 8 and 11 formed on plastic carrier 1; Further, as disclosed by the applicant’s specification on [0019] COI technology includes conductor on plastic or conductor on ceramic. At the time of invention, it would have been obvious to one of ordinary skill in the art, to interconnect passive components of the hearing devices to accommodate various electronic components without increasing the size of the hearing device. 
As to Claim 22, Kral teaches the limitations of Claim 18, wherein the insulator includes at least a portion of a spine of the hearing assistance device, the microphone module fixed within the hearing aid housing 21 as shown on Figure 6 forms a spine of hearing device 21. [0048])

2.	Claims 4-10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kral (US20080013766) in view of Larsen (US 20020074633). 

As to Claim 4, Kral teaches the limitations of Claim 1, and comprising a passive electrical component coupled to one or more of the conductive traces, Kral teaches necessary components such as delay elements and inverters are placed on the microphone carrier, [0026], where the microphone carrier comprises conductor traces for electrical connection of these components. Kral does not explicitly teach passive electrical components. However, Larsen in related field (interconnecting components in a miniature device) teaches plurality of active and passive components embedded in the substrate and the interconnects that interconnects the active and passive components are also built in the substrate of the housing. [0008]. At the time of invention, it would have been obvious to one of ordinary skill in the art, to interconnect passive components of the hearing devices to accommodate various electronic components without increasing the size of the hearing device. 
As to Claim 5, Kral teaches the limitations of Claim 1, and comprising an active electrical component coupled to one or more of the conductive traces, Kral teaches necessary components such as delay elements and inverters are placed on the microphone carrier, [0026], where the microphone carrier comprises conductor traces for electrical connection of these components. Kral does not explicitly teach passive electrical components. However, Larsen in related field (interconnecting components in a miniature device) teaches plurality of active and passive components embedded in the substrate and the interconnects that interconnects the active and passive components are also built in the substrate of the housing. [0008]. At the time of invention, it would have been obvious to one of ordinary skill in the art, to interconnect passive components of the hearing devices to accommodate various electronic components without increasing the size of the hearing device. 
As to Claim 6, Kral teaches the limitations of Claim 1, but does not explicitly teach wherein the hearing assistance electronics include a plurality of electronic devices, and wherein an electronic device of the plurality of electronic devices is embedded in the insulator and coupled to one or more of the conductive traces, However, Larsen in related field (interconnecting components in a miniature device) teaches interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate, forming a plurality of active components on the substrate, and forming a plurality of interconnects in the substrate to connect the active and the passive components. Following the formation of the components, the active and passive components are connected using the interconnects. See at least Larsen on [0008]. At the time of invention, it would have been obvious to one of ordinary skill in the art, to interconnect passive components of the hearing devices to accommodate various electronic components without increasing the size of the hearing device. 

As to Claim 7, Kral in view of Larsen teaches the limitations of Claim 1, and wherein the electronic device includes a passive surface mount device, [0008] Larsen teaches interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate.
As to Claim 8, Kral in view of Larsen teaches the limitations of Claim 6, and wherein the electronic device includes an active device, [0008] Larsen teaches interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate.
As to Claim 9, Kral teaches the limitations of Claim 1, but does not explicitly teach comprising a contact pad trace array integrated with the insulator, the contact pad trace array having a contact array pattern coupled to the conductive traces and configured to receive an electrical component having a ball grid array (BGA) type packaging. However, Larsen in related field (interconnecting of components in a miniature devices) teaches a method of interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate, forming a plurality of active components on the substrate, and forming a plurality of interconnects in the substrate to connect the active and the passive components. The interconnects are built in the substrate during the fabrication. See at least [0024], [0026] and [0027]. Further, flip chip integrated circuit solder bumps (thus ball grid array (BGA) type) are used in one embodiment for mounting the integrated circuit chips to the substrate 200. See at least Larsen on [0026] and [0028]. At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kral such that the contact pad trance array is integrated with insulate and the components have a BGA type packaging to use a well-known flip chip technology for mounting the chips to the substrate. 
As to Claim 10, Kral teaches the limitations of Claim 1, wherein the conductive traces are configured to connect to an antenna. However, Larsen in related field (interconnecting of components in a miniature devices) teaches a method of interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate, forming a plurality of active components on the substrate, and forming a plurality of interconnects in the substrate to connect the active and the passive components. The interconnects are built in the substrate during the fabrication. See at least [0024], [0026] and [0027]. Larsen teaches Implantable medical device 300 comprises a body 302 housing medical device components including by way of example only and not by way of limitation substrates such as the substrates 100 and 200 described herein, batteries, shielding, antenna and integrated circuits such as circuits 206, thus teaching the integrated components including integrating an antenna. At the time of invention, it would have been obvious to one of ordinary skill in the art to further include an antenna such that the conductive traces are connected to the antenna to further reduce the size of the hearing aid by the improved method of interconnecting electrical components such as an antenna of the hearing aid during the manufacture.
As to Claim 21, Kral teaches the limitations of Claim 18, and further comprising integrating a contact pad trace array with the insulator, the contact pad trace array having a contact array pattern coupled to the conductive traces and configured to receive an electrical component having a ball grid array (BGA) type packaging, However, Larsen in related field (interconnecting of components in a miniature devices) teaches a method of interconnecting active and passive components in a substrate includes forming a plurality of passive components embedded in the substrate, forming a plurality of active components on the substrate, and forming a plurality of interconnects in the substrate to connect the active and the passive components. The interconnects are built in the substrate during the fabrication. See at least [0024], [0026] and [0027]. Further, flip chip integrated circuit solder bumps (thus ball grid array (BGA) type) are used in one embodiment for mounting the integrated circuit chips to the substrate 200. See at least Larsen on [0026] and [0028]. At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kral such that the contact pad trance array is integrated with insulate and the components have a BGA type packaging to use a well-known flip chip technology for mounting the chips to the substrate. 

2. Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kral (US20080013766) in view of Higgins (US 20080187157). 

 As to Claim 14, Kral teaches the limitations of Claim 12, and regarding the following: wherein the hearing aid is an in-the-ear hearing aid, Kral teaches Behind-the-ear hearing aid device 21, Figure 6 but does not explicitly teach the hearing aid is in-the-ear hearing aid. However, various designs of Hearing aids including BTE, PE, CIC and OTE are well known in the art and Kral does not limit to the specific design of the hearing aid. However, Higgins in related field (hearing aid) teaches a hearing assistance device having conductive silicone contacts for components within the hearing aid, Figure 4, shows a hearing aid that includes a transducer 401, a circuit board 404, conductive silicone contacts 405A,405B and additional electronics 410. Higgins further teaches the hearing aid is the in-the ear (ITE) hearing aid, [0003]. at the time of invention, it would have been obvious to one of ordinary skill in the art to use the method of mounting of integrated circuits as taught by Karl to any known hearing aid design to achieve desired results 
As to Claim 15, Kral teaches the limitations of Claim 12, and regarding the following: wherein the hearing aid is an in-the-canal hearing aid, Kral teaches Behind-the-ear hearing aid device 21, Figure 6 but does not explicitly teach the hearing aid is in-the-ear hearing aid. However, various designs of Hearing aids including BTE, PE, CIC and OTE are well known in the art and Kral does not limit to the specific design of the hearing aid. However, Higgins in related field (hearing aid) teaches a hearing assistance device having conductive silicone contacts for components within the hearing aid, Figure 4, shows a hearing aid that includes a transducer 401, a circuit board 404, conductive silicone contacts 405A,405B and additional electronics 410. Higgins further teaches the hearing aid is the in-the canal hearing aid, [0003]. at the time of invention, it would have been obvious to one of ordinary skill in the art to use the method of mounting of integrated circuits as taught by Karl to any known hearing aid design to achieve it’s benefit due to its size. 
As to Claim 16, Kral teaches the limitations of Claim 12, and regarding the following: wherein the hearing aid is a completely-in-the-canal hearing aid, However, various designs of Hearing aids including BTE, PE, CIC and OTE are well known in the art and Kral does not limit to the specific design of the hearing aid. However, Higgins in related field (hearing aid) teaches a hearing assistance device having conductive silicone contacts for components within the hearing aid, Figure 4, shows a hearing aid that includes a transducer 401, a circuit board 404, conductive silicone contacts 405A,405B and additional electronics 410. Higgins further teaches the hearing aid is the in-the canal hearing aid, [0003]. At the time of invention, it would have been obvious to one of ordinary skill in the art to use the method of mounting of integrated circuits as taught by Karl to any known hearing aid design to achieve it’s benefit due to its size. 
3.	Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kral (US20080013766) in view of Polinske (US20060227989).  

As to Claim 23, Kral teaches an ear-wearable device (Behind-the-ear hearing aid device 21, Figure 6) comprising: an insulator (microphone carrier 1 in the form of solid plastic molding, [0018]); conductive traces overlaying the insulator, [0042], Figure 1 teaches generating conductor traces on the plastic-injection-molded part. [0045], Figure 3 teaches conductor traces 7, 10, 8 and 11 formed on plastic carrier 1, Kral does not explicitly teach: the conductive traces forming a radio frequency (RF) antenna. However, Polinske in related field (Antennas for hearing aids) teaches on [0039] an antenna layer including a flex antenna 420 disposed on substrate 410 provides an embodiment for an antenna in a hybrid circuit for use in a hearing aid different than the antenna layer 310 of hybrid circuit 300 illustrated in FIG. 3B. Flex antenna 420 uses a flex circuit, which is a type of circuitry that is bendable. The bendable characteristic is provided by forming the circuit as thin conductive traces in a thin flexible medium such as a plastic like material or other flexible dielectric material. Flex antenna 420 includes flexible conductive traces 422 in a flexible dielectric layer 424. In an embodiment, flex antenna 420 is disposed on substrate 410 on a single plane or layer. In an embodiment, flex antenna 420 may have an extension 426 that extends out from substrate 410 into the hearing aid shell (housing). At the time of invention, it would have been obvious to one of ordinary skill in the art to further configure an RF antenna in a hybrid circuit to provide a compact design for a hearing aid to communicate wirelessly with a system external to the hearing aid. 
As to Claim 24, Kral in view of Polinske teaches Claim 23, and wherein the conductive traces provide tightly controlled and consistent RF characteristics and since Polinske teaches on [0039] The bendable characteristic is provided by forming the circuit as thin conductive traces in a thin flexible medium such as a plastic like material or other flexible dielectric material. Flex antenna 420 includes flexible conductive traces 422 in a flexible dielectric layer 424, it teaches the antenna is formed as conductor on insulator technology and thus is tightly controlled and consistent with RF characteristic. See at least on [0017]. 
As to Claim 25, Kral in view of Polinske teaches Claim 23, and wherein the device is a hearing aid, Kral teaches Behind-the-ear hearing aid device 21, Figure 6 and Polinske teaches CIC hearing aid, abstract. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651